Exhibit 99.4 BEZEQ THE ISRAEL TELECOMMUNICATION CORPORATION LIMITED SEPARATE CONDENSED INTERIM FINANCIAL INFORMATON JUNE30,2011 The information contained in these financial statements constitutes a translation of the financial statements published by the Company.The Hebrew version was submitted by the Company to the relevant authorities pursuant to Israeli law, and represents the binding version and the only one having legal effect.This translation was prepared for convenience purposes only. Bezeq The Israel Telecommunication Corporation Limited Separate condensed interim financial information as at June 30, 2011 (unaudited) Contents Page Review Report 2 Separate condensed interim financial information as at June 30, 2011 (unaudited) Condensed interim information on financial position 3 Condensed interim information on Income 5 Condensed interim information on comprehensive income 6 Condensed interim information on cash flows 7 Notes to the separate condensed interim financial information 9 Somekh Chaikin 8 Hartum Street, Har Hotzvim PO Box 212, Jerusalem 91001 Israel Telephone972 25312000 Fax 972 25312044 Internetwww.kpmg.co.il To: The shareholders of “Bezeq” The Israel Telecommunication Corp. Limited Special review report on separate interim financial information according to Regulation 38D of the Securities Regulations (Periodic and Immediate Reports) – 1970 Introduction We have reviewed the separate interim financial information presented in accordance with Regulation 38D of the Securities Regulations (Periodic and Immediate Reports) – 1970 of “Bezeq” The Israel Telecommunication Corp. Limited (hereinafter– “the Company”), as of June 30, 2011 and for the six and three month periods then ended. The separate interim financial information is the responsibility of the Company’s Board of Directors and of its Management. Our responsibility is to express a conclusion on the separate interim financial information based on our review. We did not review the separate interim financial information of investee companies the investment in which amounted to NIS 222 million as of June 30, 2011, and the Group’s share in their profits amounted to NIS 0.5 and 2.6 million for the six and three month periods then ended, respectively. The financial statements of those companies was reviewed by other auditors whose review reports thereon were furnished to us, and our conclusion, insofar as it relates to amounts emanating from the financial statements of such companies, is based solely on the said review reports of the other auditors. Scope of Review We conducted our review in accordance with Standard on Review Engagements 1, "Review of Interim Financial Information Performed by the Independent Auditor of the Entity” of the Institute of Certified Public Accountants in Israel. A review of separate interim financial information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with generally accepted auditing standards in Israel and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion Based on our review and review report of other auditors, nothing has come to our attention that causes us to believe that the accompanying separate interim financial information was not prepared, in all material respects, in accordance with Regulation 38D of the Securities Regulations (Periodic and Immediate Reports) – 1970. Without qualifying our above conclusion, we draw attention to the claims made against the Company of which the exposure cannot yet be assessed or calculated, as described in Note 4. Sincerely, Somekh Chaikin Certified Public Accountants (Isr.) August 1, 2011 2 Bezeq The Israel Telecommunication Corporation Limited Condensed interim information on financial position June 30,2011 June 30, 2010 December 31, 2010 (Unaudited) (Unaudited) (Audited) NIS millions NIS millions NIS millions Assets Cash and cash equivalents 6 Investments, including derivatives Customers Other receivables 79 Inventories 8 9 15 Loans to subsidiaries (Note 5) - - Assets classified as held for sale 20 38 29 Total current assets 1,543 1,243 1,520 Investments, including derivatives 81 96 96 Trade and other receivables 96 Property, plant and equipment Intangible assets Investments ininvestees Deferred tax assets 252 327 248 Total non-current assets 12,255 11,456 11,771 Total assets 13,798 12,699 13,291 3 Bezeq The Israel Telecommunication Corporation Limited June 30, 2011 June 30, 2010 December 31, 2010 (Unaudited) (Unaudited) (Audited) NIS millions NIS millions NIS millions Liabilities Debentures, loans and borrowings Trade payables Other payables, including derivatives Loans from subsidiaries - Current tax liabilities 80 Deferred income 21 18 17 Provisions (Note 4) Employee benefits Dividend payable 972 - - Total current liabilities 3,903 2,807 2,728 Debentures Bank loans Employee benefits Deferred income and others 6 4 4 Dividend payable 1,369 - - Total non-current liabilities 7,457 4,492 5,236 Total liabilities 11,360 7,299 7,964 Equity Share capital Share premium 35 Reserves Deficit ) ) ) Total equity 2,438 5,400 5,327 Total equity and liabilities 13,798 12,699 13,291 Shaul Elovitch Avi Gabbay Alan Gelman Chairman of the Board of Directors CEO Deputy CEO and CFO Date of approval of the financial statements: August 1, 2011 The accompanying notes are an integral part of the condensed interim financial information. 4 Bezeq The Israel Telecommunication Corporation Limited Condensed interim information on income Six months ended Three months ended Year ended June 30 June 30 December 31 (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Audited) NIS millions NIS millions NIS millions NIS millions NIS millions Revenues (Note 2) 2,348 2,611 1,170 1,307 5,263 Costs and expenses Depreciation and amortization Salaries General and operating expensesNote 3 Other operating expenses (income), net 188 ) 1,620 1,618 653 804 3,220 Operating profit 728 993 517 503 2,043 Financing expenses Financing expenses 79 Financing income ) Financing expenses, net 99 28 73 29 90 Profit after financing expenses, net Share in profits of investees, net 539 571 255 289 1,017 Profit before income tax Income tax 176 256 114 125 527 Profit for the period 992 1,280 585 638 2,443 The accompanying notes are an integral part of the condensed interim financial information. 5 Bezeq The Israel Telecommunication Corporation Limited CondensedInterim Statement of Comprehensive Income Six months ended Three months ended Year ended June 30 June 30 December 31 (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Audited) NIS millions NIS millions NIS millions NIS millions NIS millions Profit for the period 992 1,280 585 638 2,443 Items of other comprehensive income Other comprehensive income (loss) for the period, net of tax (1
